DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 1/19/2021 did not include any claim amendments.  Applicants’ arguments addressed below do not overcome the 35 USC 103 rejections over Patel and Patel in view of Hoshino from the office action mailed 9/18/2020; therefore these rejections are maintained below.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al., US Patent Application Publication No. 2015/0322369 (hereinafter referred to as Patel).
	Regarding claim 26, Patel discloses a method for preventing or reducing low speed pre-ignition in a direct injected, boosted, spark ignited internal combustion engine, such as a 2.0 L, 4-cylinder TGDI GM Ecotec engine operated at a BMEP at 18 bar and speed of 2000 rpm (as recited in claim 26) (see Abstract and Claim 1 and Para. [0170]) comprising a major concentration of base oil (as recited in claim 26) (Para. [0064]) to which is added additives including 500 to 2000 ppm in terms of zinc from a zinc-containing compound, such as, zinc sulfonate, zinc acetate, zinc napthenate, zinc alkenyl succinate, zinc acid phosphate salt, zinc phenate, and zinc salicylate/carboxylate (as recited in claim 26) (See Claims 1, 6 and 10 and Para. [0077]) wherein the lubricating composition is used in lubricating the crankcase of the engine (as recited in claim 26) (Para. [0064]).  Patel further discloses the presence of additional additives including 1 wt% of calcium salicylate, sulfonate and phenate detergents (as recited in claims 26) (see Examples/Figures and Para. [0102] and [0110]), 0.01 to 5 wt% or 25 to 700 ppm of molybdenum based on a molybdenum-containing friction modifier (Para. [0149]-[0150] and [0157]) and an ashless dispersant (see Examples/Figures).   
	The difference between Patel and claim 26 of the instant claims is that the Patel does not include a specific embodiment comprising zinc salicylates and the combination of detergents of claim 26 in a single embodiment.
.     

Claim Rejections - 35 USC § 103
6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Hoshino et al., International Publication No. WO/2017/099052 (hereinafter referred to as Hoshino – for citation purposes USPG-PUB 2018/0334636 is being used).  
	Regarding claim 1, Patel discloses a method for preventing or reducing low speed pre-ignition in a direct injected, boosted, spark ignited internal combustion engine, such as a 2.0 L, 4-cylinder TGDI GM Ecotec engine operated at a BMEP at 18 bar and speed of 2000 rpm (as recited in claim 1) (see Abstract and Claim 1 and Para. [0170]) comprising a major concentration of base oil (as recited in claim 1) (Para. [0064]) to which is added additives including 500 to 2000 ppm in terms of zinc from a zinc-containing compound, such as, zinc sulfonate, zinc acetate, zinc napthenate, zinc alkenyl succinate, zinc acid phosphate salt, zinc phenate, and zinc salicylate/carboxylate (as recited in claim 1) (See Claims 1, 6 and 10 and Para. [0077]) wherein the lubricating composition is used in lubricating the crankcase of the engine (as recited in claim 1) (Para. [0064]).  Patel further discloses the presence of additional additives including 1 wt% of calcium salicylate, sulfonate and phenate detergents (see Examples/Figures and Para. [0102] and [0110]), 0.01 to 5 wt% or 25 to 700 ppm of molybdenum based on a molybdenum-containing friction modifier (Para. [0149]-[0150] and [0157]) and an ashless dispersant (see Examples/Figures).   

	Hoshino discloses a lubricating oil composition with improved LSPI suppression performance for an internal combustion engine comprising; a lubricant base oil to which is added additives including detergents, zinc dialkyldithiophosphates providing 870 ppm zinc (Para. [0089] and see Table 1) and zinc dithiocarbamates (see Abstract and Para. [0007], [0157] and [0193]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the combination of zinc additives from Hoshino in the composition of the Patel in order to enhance the wear properties of the composition.   

Response to Arguments
7.	Applicants’ arguments filed 1/19/2021 regarding claims 1 and 26 have been fully considered and are not persuasive.  
Applicants argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejections set forth above.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have not compared their formulations against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  Comparative Examples 1-2 
Regarding the second criteria – the claims are not commensurate in scope with the data provided even after applicants’ assertions as such.  For example, the example formulations from the instant specification require very specific calcium-based detergent present in narrow concentration and concentration ratios between the detergents.  Furthermore, the concentration of zinc compounds is broadly recited in the instant claims and needs to be narrowed or criticality for the range needs to be shown, especially since no concentration limitation is placed on zinc from the zinc dialkyl dithiophosphate recited in claim 1.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771